Citation Nr: 1626299	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  14-27 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for deep vein thrombosis of the right leg, to include as secondary to a non-service connected right ankle disorder.   

2.  Entitlement to service connection for a right ankle disorder, to include as secondary to the service-connected bilateral knee disabilities.

3.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected bilateral knee disabilities.

4.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected bilateral knee disabilities.

5.  Entitlement to service connection for a broken right fibula, to include as secondary to the service-connected bilateral knee disabilities.

6.  Entitlement to service connection for neuropathy of the feet, to include as secondary to the service-connected bilateral knee disabilities.
7.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to September 1969, and December 1969 to February 1971 in the United States Navy.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2014, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In October 2015, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of that hearing is also of record.  

The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the issuance of the June 2014 statement of the case (SOC).  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).


FINDINGS OF FACT

1. The Veteran's deep vein thrombosis of the right leg is not attributable to service; secondary service connection based on the right ankle disorder is precluded as service connection has not been established for a right ankle disorder.

2. The Veteran's right ankle disorder is not attributable to service, was not caused or aggravated by the service-connected bilateral knee disabilities, and arthritis of the right ankle was not manifest within one year of separation from service.

3.  At the October 2015 Board hearing, after certification of the case to the Board and prior to the promulgation of a decision in the appeal, the Veteran and his authorized representative requested that the claim for entitlement to service connection for a right hip disorder be withdrawn from appeal.  

4.  The Veteran's left hip disorder is not attributable to service, was not caused or aggravated by the service-connected bilateral knee disabilities, and arthritis of the left hip was not manifest within one year of separation from service.

5.  The Veteran's broken right fibula is not attributable to service, was not caused or aggravated by the service-connected bilateral knee disabilities, and arthritis of the right fibula was not manifest within one year of separation from service.

6.  The Veteran's neuropathy of the feet is not attributable to service, and was not caused or aggravated by the service-connected bilateral knee disabilities.  Early-onset peripheral neuropathy was not manifest within one year of the last herbicide exposure, and peripheral neuropathy as an organic disease of the nervous system was not manifest within one year of separation from service.

7.  The Veteran's service-connected disabilities have not  rendered him unable to secure or follow substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for deep vein thrombosis of the right leg have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

2.  The criteria for entitlement to service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3.  The criteria for withdrawal of the claim for entitlement to service connection for a right hip disorder by the Veteran and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for entitlement to service connection for a left hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

5.  The criteria for entitlement to service connection for a broken right fibula have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

6.  The criteria for entitlement to service connection for peripheral neuropathy of the feet have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

7.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
      
      Service Connection for a Right Hip Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the October 2015 hearing, the Veteran and his authorized representative withdrew the claim for entitlement to service connection for a right hip disorder from appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim, and it is dismissed.

Remaining Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

Additionally, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain diseases, including arthritis and organic diseases of the nervous system, become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 C.F.R. §§ 3.307, 3.309 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  

Current disabilities for each claim on appeal have been documented.  The Veteran has deep vein thrombosis, status-post right ankle fracture, left hip arthritis, status-post broken right fibula, and neuropathy of the feet, documented on VA examination in June 2014. 

The Veteran seeks secondary service connection for the claims on appeal.  As for the right ankle and right fibula, he reports that he sustained fractures in these areas due to falls caused by instability in his service-connected knees.  He contends he developed deep vein thrombosis following the surgical repair of his right ankle.  He reports that he developed osteoarthritis in the left hip and neuropathy in the bilateral feet due to the altered gait caused by his service-connected bilateral knee disabilities.  See, e.g., Notice of Disagreement.

On entry into service, deep vein thrombosis, neuropathy of the feet, and disorders of the right ankle, left hip, and right fibula were not noted.  The service treatment records (STRs) lack documentation of any pertinent complaints, treatment, or diagnoses.  On the separation examination, deep vein thrombosis, neuropathy of the feet, and disorders of the right ankle, left hip, and right fibula were not found.  
On VA examination in March 2013 for the right ankle, the Veteran reported that the onset of the disorder was in 2012 when his knees buckled, he fell, and fractured the ankle.  The injury required surgery, and the condition had worsened over time.  On examination, he had flare-ups and pain on motion.  X-rays showed a lateral fibular compression plate and syndesmotic screw approximating a Weber C-type ankle fracture.  An oblique linear lucency was noted in the distal fibular metaphysis.  The tibial plafond and talar dome were intact, and the ankle mortise was symmetric.  Following the examination, and on review of the claims file, the examiner opined the right ankle condition was less likely than not proximately due to or the result of the service-connected bilateral knee disabilities.  As rationale, the examiner stated that the 2012 medical records documenting the fracture did not support a connection, and that there was no pathophysiologic relationship between the two conditions.

In a July 2013 private medical report, a private provider, M.F., stated that she had been seeing the Veteran for a month doing rolling massage work on his muscles.  She opined, "the reason for his unbalance and pain is due to the condition of both knees. His instability is a constant fear of falling."

On VA examination in March 2014 for the Veteran's service-connected bilateral knee disabilities, the examiner remarked, "The Veteran stated to me that he has multiple arthritis symptoms and they are all due to his left knee injury and his falling. This would involve such widely spread anatomic locations as his neck, hips, back, right knee, and shoulder and this is even less likely to be valid as there is no relation between his left knee and these other disparate joints."

In a June 2014 medical opinion, the examiner addressed each of the claims for service connection.  As for deep vein thrombosis, she noted that the Veteran developed deep vein thrombosis after the post-service ankle fracture, and was placed on Coumadin.  She summarized the Veteran's contentions made at his May 2014 DRO hearing and to various treating providers throughout the appeal.  She also provided a summary of his pertinent medical history.  She opined, after a review of the Veteran's medical records and literature on deep venous thrombosis, that the Veteran's disorder was less than likely caused and/or worsened by his right ankle facture.  She acknowledged that post-operative deep venous thrombosis is a risk of sedentary positioning and immobilization of the extremity.  However, she opined that the Veteran's post-operative thrombosis was related to a combination of risk factors.  These included immobilization after the event, but also his internal anatomy of the venous system as noted in the studies performed after suspicion and treatment of the deep venous thrombosis. 

As for the right ankle disorder, the examiner provided a summary of the Veteran's medical history, which included a history of falls.  She noted that records from December 2012 documented the Veteran's reports that his right knee gave out on him, causing him to fall and fracture his right ankle.  She opined, after a review of the Veteran's post-service records, that the right ankle disorder was less likely than not caused or worsened by the service-connected mild degenerative arthritis of the knees.  She stated that her conclusion was supported by the December 2012 and January 2013 medical records surrounding the injury.  The description of the twisting injury by the orthopedic surgeon did not indicate that there was any "giving away" of the knees, and the record, including a VA examination report of the knees from May 2014, did not indicate any instability or laxity of the knees.  The fact that the knees have mild degenerative arthritis does not relate to any inherent instability or laxity of the knees.  The emergency room records indicated that the Veteran slipped, and a twisting injury resulted in the fractured right ankle.  She opined that it would be speculative to relate the injury to the Veteran's knees "giving way" when there was no instability or laxity of the knees documented on objective evaluations.

As for the left hip disorder, the examiner noted that the first documentation of arthritis of the hips was in 2013.  On review of the medical history, she opined that the bilateral hip arthritis was less likely than not caused or worsened by the service-connected mild degenerative arthritis of the bilateral knees.  As rationale, she indicated that other than the July 2013 private medical report, the post-service medical record did not point to any relationship.  The July 2013 opinion, however, was not supported by any objective evidence.  The most recent electronic treatment records, including orthopedic evaluations, did not contain any indication of a link.  Rather, the hip arthritis was more likely related to the normal aging process.  

As for the broken right fibula, the examiner noted that x-rays from December 2012 depicted a mildly displaced double oblique fracture involving the distal right fibular shaft.  Emergency room records documented the Veteran's report that his left knee gave out, causing a fall.  She opined, on review of the medical record, that the fracture of the right fibula was less likely than not caused or worsened by the   service-connected mild degenerative arthritis of the knees.  She stated her conclusion was supported by the discussion provided as to the right ankle fracture.  The medical record did not indicate objective findings of knee instability or laxity, including on recent VA examination.  The fracture of the right fibula more likely than not resulted from a twisting injury that happened without any relationship to the mild degenerative arthritis of the knees.

As for neuropathy of the feet, the examiner concluded, on review of the medical record, that the sensory peripheral neuropathy of the bilateral feet was less likely than not caused or worsened by the service-connected mild degenerative arthritis of the knees.  Multiple podiatric evaluations indicated mild sensory neuropathy bilaterally, as well as a mild decreased vascular supply.  It was more likely than not that the bilateral sensory neuropathy of the feet was related to a combination of abnormalities of the structure of the feet, including pes planus, metabolic deficiencies, and the decreased vascular supply, as addressed in previous podiatric records.  It was anatomically illogical for any sensory neurologic condition of the feet to be considered related to mild degenerative arthritis of the knees.

At the October 2015 hearing, the Veteran testified regarding problems at his VA examinations, including when the examiner moved his joints beyond a comfort in assessing his range of motion.  He disputed the findings, particularly concerning flare-ups.  He testified to constant instability of his knees.  He recounted his contentions of secondary service connection as described in his Notice of Disagreement.  The Veteran articulately described his frustrations with VA.  He disputed the ratings currently assigned to his bilateral knee disabilities.

On VA examination in December 2015 for peripheral neuropathy the examiner concluded that based on a review of the claims file, including the STRs, there was no evidence of early-onset peripheral neuropathy during service or within one year of separation. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claims.  

To the extent the Veteran seeks service connection for deep vein thrombosis as secondary to his right ankle disorder, because service connection for a right ankle disorder is denied, secondary service connection cannot be established based on a right ankle disorder.  

As for secondary service connection based on the service-connected bilateral knee disabilities, the Board finds the private opinion of the July 2013 provider to be of low probative value because she did not link any specific disorder to the service-connected bilateral knee disabilities, but rather, linked "unbalance and pain."  She also failed to provide a rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

By contrast, the VA examination reports, particularly the June 2014 report, are adequate for the purposes of adjudication.  The examiner addressed the Veteran's contentions, but opined that his neuropathy of the feet and disorders of the right ankle, left hip, and right fibula were not caused or aggravated by the service-connected bilateral knee disabilities.  The examiner based her conclusions on an examination of the claims file, the Veteran's diagnostic reports, and medical literature.  She reviewed and accepted the Veteran's reported history and symptoms in rendering the opinions.  She provided a rationale for the conclusions reached with citation to and a discussion of medical literature.

The examiner did not provide an opinion on the matter of direct service connection.  However, in addition to the lack of credible evidence showing that deep vein thrombosis, neuropathy of the feet, and disorders of the right ankle, left hip, and right fibula were incurred during service, the evidence does not link the disorders to service.  As there were no relevant complaints, treatment, or diagnoses in service, there is no injury, disease, or event to which a current disorder could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease.)  The standards of McLendon v. Nicholson, 20 Vet. App. 79 (2006) are not met here.  Consequently, VA is under no duty to afford the Veteran a further VA examination addressing direct service connection.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

Aside from the July 2013 report discussed above, the only other evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that the Veteran's lay assertions of secondary service connection, including those made at the hearing, are both admissible and believable.  Consequently, the Board will weigh the lay statements against the medical evidence.  

The June 2014 VA examiner was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinions, used her expertise in reviewing the facts of this case and determined that the current symptoms were not related to the service-connected bilateral knee disabilities.  Other etiologies were identified.  As the examiner explained the reasons for her conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions. 

The Board has further considered the matter of service connection based on herbicide exposure, given the Veteran's service during the Vietnam Era and the fact that his DD Form 214 indicates one year and 21 days of foreign service, and was awarded the Vietnam Service Medal and Republic of Vietnam Campaign Medal with Device.  

Deep vein thrombosis, status-post ankle fractures and right fibula fractures, and arthritis are not disorders presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e), but the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board has considered that VA examiners did not provide an opinion regarding a direct relationship between herbicide exposure in service and his current deep vein thrombosis, right ankle disorder, left hip disorder, and right fibula disorder.  However, any error in this regard is harmless.  The examiners reviewed the entire claims file, including the Veteran's Form DD-214, but identified other etiologies for the disorders.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Moreover, the record does not contain any indication of an etiological relationship between the Veteran's deep vein thrombosis, right ankle disorder, left hip disorder, and right fibula disorder and any herbicide exposure.  Thus, neither direct nor presumptive service connection is warranted for deep vein thrombosis, status-post ankle fractures and right fibula fractures, and arthritis as due to any herbicide exposure.

As for the claim for neuropathy of the feet, pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure, including peripheral neuropathy.  Effective for claims such as this one pending on September 6, 2013, VA replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  See Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763  (Sept. 6, 2013)).  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient, appear within weeks or months of exposure to an herbicide agent, and resolve within two years of the date of onset.  Under the new version of the regulation, early onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  Id.

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  On December 2013, the National Academy of Sciences issued Veterans and Agent Orange: Update 2012 (Update 2012), which stated that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy).  

The December 2015 VA examiner opined there was no evidence of early-onset peripheral neuropathy during service or within one year of separation.  Chronic peripheral nervous system disorders have been specifically excluded from presumptive service connection based on herbicide exposure.  To the extent the VA examiners did not provide an opinion regarding a direct relationship between herbicide exposure and peripheral neuropathy, any error in this regard is harmless.  The examiners reviewed the entire claims file, including the Veteran's Form DD-214, but identified another etiology for the disorder.  See Sickels, 643 F.3d at 1362.  The record does not otherwise contain any indication of an etiological relationship between the Veteran's neuropathy of the feet and any herbicide exposure.   Thus, neither direct nor presumptive service connection is warranted for neuropathy of the feet as due to any herbicide exposure.

Finally, presumptive service connection for arthritis or an organic disease of the nervous system as a "chronic disease" is also not warranted as there is no documentation of arthritis of the right ankle, left hip, right fibula, or peripheral neuropathy, from within one year of the Veteran's 1971 discharge.  As for a continuity of symptomatology between the disorder and service, these disorders were not noted during service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable to the claims.  The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached on the claims.  

TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16(a). 

The Veteran is service-connected for the following disabilities: left knee disability (10 percent disabling from 2/18/10, 30 percent disabling from 10/9/15); right knee disability (10 percent disabling from 2/18/10, 30 percent disabling from 10/9/15); lumbar spine disability (20 percent disabling from 4/16/14); tinnitus (10 percent disabling from 11/8/12); bilateral hearing loss (noncompensable from 11/8/12).  Effective October 9, 2015, the Veteran's combined rating was 70 percent.  Prior to this date, his combined rating was less than 70 percent.

Because the Veteran's bilateral knee disabilities and lumbar spine disabilities arose from a common etiology, the disabilities may be considered as one.  See September 2014 Rating Decision (awarding service connection for the lumbar spine disability as related to the bilateral knee disabilities).  However, even considering this, prior to October 9, 2015, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) were not met.  As of October 9, 2015, application of the Combined Ratings Table as set forth in 38 C.F.R. § 4.25 yields a combined rating in excess of 40 percent for the knee and lumbar spine disabilities considered as one, with an overall combined rating of 70 percent.  Thus, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) were met from October 9, 2015.

Regardless, it is VA's policy that all Veterans who are unable to secure a substantially gainful occupation by reason of service- connected disabilities "shall be rated totally disabled."  See 38 C.F.R. § 4.16(b).  Significantly, the Court has held that the Board has no power to award a TDIU under 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director, Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  While the Board cannot award a TDIU on an extraschedular basis in the first instance in the absence of a referral to VA's Director, Compensation Service, and there was no such referral here, the Board will consider whether a remand for such referral is warranted.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court held that the Board's denial of referring an extra-schedular rating in the first instance does not violate the prejudice safeguard set forth in Bernard v. Brown, 4 Vet. App. 384 (1993) (holding that the Board must consider and discuss whether the veteran would be prejudiced by its action in adjudicating merits of a claim when the merits had not been reached by the agency of original jurisdiction).  

Consequently, the Board must determine whether the Veteran's service-connected disabilities have precluded him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage.") Moore v. Derwinski, 1 Vet. App. 356 (1991).

The record shows the Veteran completed 15 years of education, nearly earning his Bachelor's degree.  He has worked as a truck driver, farm hand, and equipment operator.  He has not had regular employment since approximately 2012.  See Social Security Administration (SSA) records.

On VA examination in April 2010 for the service-connected bilateral knee disabilities, the examiner opined, "the effect of the condition on the claimant's usual occupation is to avoid strenuous activities."

On VA audiological examination in March 2013, the examiner opined that the service-connected hearing loss and tinnitus impacted employment in that they caused difficulty hearing and understanding conversations.

On VA examination in March 2014 for the service-connected bilateral knee disabilities, the examiner opined that the knee disabilities did not impact the Veteran's ability to work.

On VA examination in September 2014 for the service-connected lumbar spine disability, the examiner found the Veteran could lift objects weighing up to 20 pounds intermittently, could walk 1/4 mile and stand for one hour, could sit for one hour at a time and stand for 30 minutes at time, and could sit for 6 hours and stand for 2 hours in an 8-hour workday. The examiner opined that the disability impacted his ability to work in that he could not work in an occupation that required lifting, carrying, or bending at the  waist.  The examiner opined that the Veteran could perform sedentary work, such as administrative or office work.

At the October 2015 hearing, the Veteran testified that he is unemployable due to the risk of falling because of instability in his knees, or suffering another thrombosis.  He testified that the range of motion testing conducted by the VA examiners was not accurate, and that they moved his body beyond his comfort level.  He testified to flare-ups, an abnormal and unsteady gait, and an inability to run.

SSA records indicate the Veteran filed for disability benefits based on degenerative joint disease and osteoarthritis of the hips and back, a right shoulder rotator cuff tear, a right ankle disorder, and deep vein thrombosis.  Benefits were awarded based on the Veteran's back disability as the primary diagnosis, and chronic venous insufficiency as a secondary diagnosis.  SSA records contain a finding that the Veteran was able to sit, with normal breaks, for a total of 6 hours in an 8 hour workday.

The preponderance of the evidence is against the assignment of a TDIU at any point in the appeal period.  Most significantly, there has been no finding that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment due to service-connected disabilities.  While the April 2010 and March 2013 VA examiners discussed the impact of service-connected disabilities on employment, they did not find the Veteran unable to secure or follow substantially gainful employment.  While the Veteran was awarded disability benefits by the SSA, to the extent the SSA's determination is based on a non-service connected condition, chronic venous insufficiency, the finding is of diminished probative value.

Moreover, the September 2014 VA examiner opined that sedentary employment was possible.  Consistent with the September 2014 opinion, the SSA found the Veteran could sit for a total of 6 hours.  The March 2014 VA examiner opined that the service-connected bilateral knee disabilities had no impact on employment.  
As the September 2014 opinion contains an explanation of the reasons for the conclusions based on an accurate review of the pertinent evidence, including an accounting of which activities would be restricted and which would not, it is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The only evidence to the contrary is the competent and credible lay evidence.  However, the VA examiners were medical professionals who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and none determined that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  As the September 2014 examiner in particular explained the reasons for his conclusion based on an accurate characterization of the evidence, including the lay statements, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  In weighing the VA examiners' opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

The Board has considered that a single opinion on the combined effects of all of the Veteran's service connected disabilities was not obtained.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in a claim for TDIU.  Geib v. Shinseki, 733 F.3d 1350, 1354  (Fed. Cir. 2013). The ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one, it is a determination for the adjudicator.  Id.  The need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis, and here, the record is sufficient for deciding the claim without remand.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). 

The above evidence reflects that the weight of the evidence is against a TDIU at any point in the appeal period as it indicates that the Veteran's service- connected disabilities did not produce unemployability.  On this record, the Board finds that no basis exists to award a TDIU since October 9, 2015, or refer the claim to the Director, Compensation Service, for extraschedular consideration for the period prior to October 9, 2015.  Bowling, 15 Vet. App. 1 (2001).  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. 

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  VA's duty to notify was satisfied by February 2013 and June 2013 letters.  Moreover, at the October 2015 hearing, the undersigned clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103. See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), PMRs, and records from the SSA.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  






ORDER

Service connection for deep vein thrombosis of the right leg is denied.

Service connection for a right ankle disorder is denied.

The appeal as to the claim of entitlement to service connection for a right hip disorder is dismissed.

Service connection for a left hip disorder is denied.

Service connection for a broken right fibula is denied.

Service connection for neuropathy of the feet is denied.

Entitlement to a TDIU is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


